               Case 2:20-cv-00011-LGW-BWC Document 33 Filed 02/27/20 Page 1 of 1



                                                                             '     C, ViT
                        In tlie IHniteti ^tatesf IBtsitrtct Court
                        for tlie ^otttliem JBisitnct of ^leorgfa '7 :i ?: t s
                                   S?mns!tDfck ©fbfsiion
              DONJON-SMIT, LLC,

                   Plaintiff,

                   V.

                                                              2:20-CV-011
              ADMIRAL KARL L. SCHULTZ,
              CAPTAIN JOHN W. REED, COMMANDER
              MATTHEW J. BAER, and COMMANDER
              NORM C. WITT, in their official
              capacity as Officers of the
              UNITED STATES COAST GUARD,

                   Defendants.


                                               ORDER


                   Plaintiff filed a motion seeking various forms of relief.

              Dkt. No. 31.   To the extent Plaintiff seeks an extension of the

              current deadlines, said motion is DENIED.      To the extent Plaintiff

              seeks expedited    production   of the   Administrative   Record,    that

              motion is GRANTED in part and DENIED in part.        The Government is

              ORDERED to produce the Administrative Record by March 3, 2020.

                   The Court will hold a status conference via telephone on March

              4, 2020 at 10:00 a.m. to discuss a comprehensive scheduling order.

                   SO ORDERED, this 27th day of February, 2020.




                                         HON^ISA G0f3BEf WOOD, JUDGE
                                         UNITED STATES DISTRICT    COURT
                                         SOUTHERN   DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)
